        Case 1:20-cv-03090-LMM Document 32 Filed 02/17/21 Page 1 of 1




        IN THE UNITED STATES DISTRICT COURT FOR
           THE NORTHERN DISTRICT OF GEORIGA
                     ATLANTA DIVISION
 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,

        Plaintiff
                                                  NO. 1:20-CV-03090-LMM
 vs.
 UNITED STATES OF AMERICA,
        Defendant

                    ORDER GRANTING LEAVE TO FILE
                     SURREPLY AND SUR-SURREPLY

       Having read and considered the parties’ Consent Motion for Leave to File a

Surreply and Sur-Surreply, the Court orders as follows:

       (1)    Defendant may file a surreply in response to Plaintiff’s Motion for

Leave to Appoint Guardian as Litem within seven (7) calendar days of the date of

this Order.

       (2)    Plaintiff will have seven (7) calendar days from the filing of the surreply

to file a sur-surreply, if needed.

       (3)    Both briefs are limited to no more than fifteen (15) pages.

       So ordered this 17th day of February, 2021.


                                         HON. JUDGE LEIGH MARTIN MAY
